TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-04-00491-CR


Angel Medina, Appellant

v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF TRAVIS COUNTY, 167TH JUDICIAL DISTRICT

NO. 1010113, HONORABLE WILLIAM E. BENDER, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N

Appellant Angel Medina was convicted of injury to a child on his plea of guilty and
judicial confession.  In accordance with a plea bargain, the trial court assessed punishment at
imprisonment for ten years and a $500 fine, suspended imposition of sentence, and placed appellant
on community supervision.  Appellant later filed a motion asking the court's permission to appeal. 
No action appears to have been taken on the motion, and the trial court has certified that appellant
has no right of appeal.  See Tex. R. App. P. 25.2(a)(2), (d).
Appellant has filed a motion in this Court challenging the trial court's certification
that he has no right of appeal.  Appellant asserts that he intends to raise a jurisdictional issue and that 
he is entitled to do so notwithstanding the express terms of rule 25.2.  This contention was recently
addressed by the court of criminal appeals in Griffin v. State, No. 1092-03, 2003 Tex. Crim. App.
LEXIS 1614 (Tex. Crim. App. Sep. 29, 2004).  In that case, the defendant urged that rule 25.2(a)(2)
improperly abridged his right to raise jurisdictional matters on direct appeal.  Id. at *2.  The court
rejected this contention, holding that: (1) the language of rule 25.2(a)(2) is substantially identical to
the proviso to article 44.02 from which it is derived; (1) (2) the legislature did not make an exception
for appeals of jurisdictional issues following bargained guilty pleas; and (3) the rule does not
impermissibly abridge the right to appeal.  Id. at *10-11.  The court affirmed the court of appeals's
judgment dismissing the defendant's appeal.  Id. at *11.
Appellant's motion to correct the certification of his right of appeal is overruled. 
Because the trial court correctly certified that appellant has no right of appeal, the appeal is dismissed
for want of jurisdiction.  See Tex. R. App. P. 25.2(d).


				__________________________________________
				Mack Kidd, Justice
Before Justices Kidd, Patterson and Puryear
Dismissed for Want of Jurisdiction
Filed:   October 21, 2004
Do Not Publish
1.       See Tex. Code Crim. Proc. Ann. art. 44.02 (West 1979) (proviso repealed by order of court of
criminal appeals).